


Exhibit 10.3








AMENDMENT ONE TO




COMMERCIAL LINES CUT-THROUGH
QUOTA SHARE REINSURANCE AGREEMENT


BY AND AMONG
TOWER INSURANCE COMPANY OF NEW YORK,
CASTLE POINT NATIONAL INSURANCE COMPANY,
TOWER NATIONAL INSURANCE COMPANY,
HERMITAGE INSURANCE COMPANY,
CASTLE POINT FLORIDA INSURANCE COMPANY,
KODIAK INSURANCE COMPANY,
NORTH EAST INSURANCE COMPANY,
YORK INSURANCE COMPANY OF MAINE,
MASSACHUSETTS HOMELAND INSURANCE COMPANY,
PRESERVER INSURANCE COMPANY
AND
CASTLE POINT INSURANCE COMPANY,
as Ceding Companies,
AND
TECHNOLOGY INSURANCE COMPANY, INC.,


as Reinsurer










--------------------------------------------------------------------------------




AMENDMENT ONE TO
COMMERCIAL LINES CUT-THROUGH
QUOTA SHARE REINSURANCE AGREEMENT


THIS AMENDMENT ONE TO THE COMMERCIAL LINES CUT-THROUGH QUOTA SHARE REINSURANCE
AGREEMENT (this “Agreement”) is entered into as of March 20, 2014 by and among
TOWER INSURANCE COMPANY OF NEW YORK, an insurance company organized under the
laws of New York, CASTLE POINT NATIONAL INSURANCE COMPANY, an insurance company
organized under the laws of Illinois, TOWER NATIONAL INSURANCE COMPANY, an
insurance company organized under the laws of Massachusetts, HERMITAGE INSURANCE
COMPANY, an insurance company organized under the laws of New York, CASTLE POINT
FLORIDA INSURANCE COMPANY, an insurance company organized under the laws of
Florida, KODIAK INSURANCE COMPANY, an insurance company organized under the laws
of New Jersey, NORTH EAST INSURANCE COMPANY, an insurance company organized
under the laws of Maine, YORK INSURANCE COMPANY OF MAINE, an insurance company
organized under the laws of Maine, MASSACHUSETTS HOMELAND INSURANCE COMPANY, an
insurance company organized under the laws of Massachusetts, PRESERVER INSURANCE
COMPANY, an insurance company organized under the laws of New Jersey, and CASTLE
POINT INSURANCE COMPANY, an insurance company organized under the laws of New
York (the “Ceding Companies” and, each a “Ceding Company”), and TECHNOLOGY
INSURANCE COMPANY, INC., an insurance company organized under the laws of New
Hampshire (the “Reinsurer”) (collectively, the “Parties”).
WHEREAS, the Parties hereby wish to amend this Agreement to adjust the Ceding
Commission for Subject Policies with effective dates on or after January 1,
2014, the Parties agree as follows:
1.
The definition of “Commission Percentage” in Section 1.1 of this Agreement is
hereby deleted in its entirety and replaced with the following:

“Commission Percentage” means twenty percent (20%) with respect to Premiums for
Existing Contracts and twenty-two percent (22%) with respect to Premiums for
Subject Policies with effective dates on or after January 1, 2014. In the event
the Merger Agreement is terminated by ACP Re other than for a material breach of
the Merger Agreement by Tower, the Commission Percentage for Premiums for
Subject Policies shall increase to twenty-five percent (25%), with any increase
in the Commission Percentage taking effect as to Ceding Commissions with respect
to Premiums written on or after such termination.
2.
All other terms and conditions remain in effect.



(Signature Page Follows)




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first written
above.


CEDING COMPANIES:


TOWER INSURANCE COMPANY OF NEW YORK




By /s/ Elliot Orol                


Title SVP                    


CASTLE POINT NATIONAL INSURANCE COMPANY




By /s/ Elliot Orol                


Title SVP                    


TOWER NATIONAL INSURANCE COMPANY




By /s/ Elliot Orol                


Title SVP                    


HERMITAGE INSURANCE COMPANY




By /s/ Elliot Orol                


Title SVP                    


CASTLE POINT FLORIDA INSURANCE COMPANY




By /s/ Elliot Orol                


Title SVP                    




--------------------------------------------------------------------------------






KODIAK INSURANCE COMPANY




By /s/ Elliot Orol                


Title SVP                    


NORTH EAST INSURANCE COMPANY




By /s/ Elliot Orol                


Title SVP                    


YORK INSURANCE COMPANY OF MAINE,




By /s/ Elliot Orol                


Title SVP                    


MASSACHUSETTS HOMELAND INSURANCE COMPANY,




By /s/ Elliot Orol                


Title SVP                    


PRESERVER INSURANCE COMPANY




By /s/ Elliot Orol                


Title SVP                    


CASTLE POINT INSURANCE COMPANY,


By /s/ Elliot Orol                


Title SVP                    










--------------------------------------------------------------------------------




REINSURER:


TECHNOLOGY INSURANCE COMPANY, INC.




By /s/ Stephen Ungar                


Title Secretary                    












